Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0203320 to Gestermann et al. in view of DE-2059570 to Rausch et al. and U.S. Patent No. 4,296,212 to Ewen et al.
	As to claims 9-10, 12-13, and 21, Gestermann discloses melt-processable polyurethane urea using an one-shot extrusion process (0003, 0037-0038) comprising adding 4,4-diphenylmethane diisocyanate, polyester polyols including polycaprolactone polyols and a chain extender mixture comprising 1,4-butanediol and aromatic diamines such as diethyl toluene diamine (Examples 1-6, 0044-0046, DETDA, 0029).
	Gestermann fails to provide more detail with regards to the processing steps of cooling and pelletizing.
	However, the use of one-shot extrusion techniques for polyurethane ureas wherein cooling and pelletizing take place after the reaction in a solventless environment was known at the time filing.  This is supported by Rausch (See Examples in Rausch).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to use the method of Rausch to prepare the polyurethane urea of Gestermann because of economic advantages, reduced labor costs, higher output, ease of manipulation which flow from being able to carry out the process continuously as opposed to using a batch process.  Furthermore, the process provides a product with markedly superior properties (Pg. 11, 16-22).
	Gestermann teaches mixtures of chain extenders, but fails to exemplify the mixtures.
	Ewen teaches elastomeric polyurethanes comprising the reaction product of aromatic polyisocyanate, polycaprolactone polyols, and a mixture of DETDA and 1,4-butanediol wherein the aromatic diamine comprises 4 to 45% by weight of the extender mixture and results in a urea content of less than 20% (See Examples, Table VI).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to use the chain extender mixture taught in Ewen as the chain extender in Gestermann to provide polyurethane urea polymers which are characterized by good hardness, tear, and improved modulus properties (2:33-40).
	As to claims 14 and 20, Gestermann teaches polycarbonate polyols as suitable polyol components when preparing the TPU (0026).
	As to claims 15-16, 18, and 22, Gestermann in view of Rausch teach in later procedures the TPU pellets are melted and fed under pressure to a mold in which the desired article is shaped under heat and pressure conditions (1, last 3 lines).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763